Case 3:20-cv-00330-JBA Document 137 Filed 05/21/21 Page 1of5

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

MIA CASTRO, M.D., HEIDI BOULES, M.D., ASHLEY
ELTORAI, M.D., JODI-ANN OLIVER, M.D., LORI-
ANN OLIVER, M.D., and ELIZABETH REINHART,
M.D.,

Plaintiffs, Civil No. 3:20cv330 (JBA)

May 21, 2021

YALE UNIVERSITY, YALE NEW HAVEN HOSPITAL,

INC., and MANUEL LOPES FONTES, M.D, in his

individual and professional capacities,
Defendants,

 

 

ORDER GRANTING DEFENDANT YALE UNIVERSITY'S MOTION TO
STRIKE

Plaintiffs Heidi Boules, M.D., Mia Castro, M.D., Ashley Eltorai, M.D., Jodi-Ann
Oliver, M.D., Lori-Ann Oliver, M.D., and Elizabeth Reinhart, M.D., bring suit against
Yale University (“Yale”), Yale New Haven Hospital, Inc. (“YNNH"), and Manuel Lopes
Fontes, M.D. claiming sex discrimination and retaliation in violation of Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e, and Title IX of the Education Amendment
Act of 1972, 20 U.S.C. § 1681, and sex discrimination in violation of the Connecticut
Fair Employment Practices Act (CFEPA), Conn. Gen Stat. § 46a-60, against Yale and
YNNH, retaliation in violation of the CFEPA against all three Defendants, aiding and
abetting in violation of the CFEPA against Dr. Fontes, and state tort claims of assault,
battery, and invasion of privacy against Dr. Fontes under the Court’s supplemental
jurisdiction. (Second Am. Compl. (SAC) [Doc. # 102] at 53-63.) Defendant Yale moves
to strike paragraphs 42 through 65 of Plaintiffs’ Second Amended Complaint and

Plaintiffs oppose. (Def. Yale’s Mot. to Strike [Doc. # 113]; Pls.’ Opp. to Def. Yale’s Mot.
Case 3:20-cv-00330-JBA Document 137 Filed 05/21/21 Page 2 of 5

to Strike [Doc. # 117].) For the reasons that follow, Defendant's Motion to Strike is
GRANTED.
I. Background

Plaintiffs Mia Castro, M.D., Heidi Boules, M.D., Ashley Eltorai, M.D., Jodi-Ann
Oliver, M.D., Lori-Ann Oliver, M.D., and Elizabeth Reinhart, M.D., all female doctors in
the Yale Department of Anesthesiology and involved with the residency program of
YNNH, allege that Dr. Fontes, their supervisor at YNNH and Yale, sexually harassed
them by making inappropriate and sexualized comments, forcibly touching and
kissing them, and professionally punishing them for speaking out.

Against Yale, Plaintiffs allege six causes of action. Plaintiffs assert that Yale
violated Titles VII and IX when it “tolerated, condoned, ratified and/or engaged in the
sexually abusive educational environment, or, in the alternative, knew, or should have
known, of its existence, yet failed to conduct proper investigations and failed to take
remedial action” and “allowed and fostered an environment in which discriminatory
and harassing practices that were, and continue to be, sufficiently severe or pervasive
to create an environment that is both subjectively and objectively hostile, abusive and
retaliatory.” (SAC JJ 223-24, 237-38.) Also in violation of Titles VII and IX, Plaintiffs
Castro and Eltorai claim that Yale retaliated against them for reporting the harassing
behavior, although both of Castro’s retaliation claims were dismissed on February 9,
2021. (Id. [J] 230, 243; Order Granting in Part and Denying in Part Defs. Fontes, YNHH
and Yale’s Mots. to Dismiss [Doc. # 104].) Plaintiffs further allege that Yale
discriminated and retaliated against Plaintiffs in violation of the Connecticut Fair
Employment Practices Act (CFEPA). (SAC Jf 249, 256.)

In its motion, Yale seeks to strike paragraphs 42 through 65 for alleging
“irrelevant, immaterial and impertinent” material. See Fed. R. Civ. P. 12(f). Yale argues

that the allegations, which describe four sexual misconduct cases against faculty
Case 3:20-cv-00330-JBA Document 137 Filed 05/21/21 Page 3 of5

members of non-Anesthesiology Departments of the medical school (and one from
the Spanish-Portuguese Department), as well as findings from an Association of
American Universities survey regarding the frequency of sexual harassment of Yale
students, are irrelevant because neither the individual Plaintiffs nor Defendant
Manual Fontes were involved and because “they needlessly identify each Yale
University employee accused of sexual misconduct by name.” (Yale’s Mot. at 5,9.) Yale
erroneously argues that the survey results “queried Yale University undergraduate
students, not Medical Center employees,” (id. at 7 (emphasis in original)), when the
allegations include survey results of women in the graduate and professional
programs at Yale. (SAC { 63.) Plaintiffs argue that Paragraphs 42 through 65 are
relevant because they contribute to the establishment of a “hostile, harassing and
sexualized workplace environment,” which harmed Plaintiffs in violation of Title VII,
Title IX, and the CFEPA. (Pls.’ Obj. at 3; see also SAC Jf 225, 239, 251.)
Il. Legal Framework

“Whether to grant or deny a motion to strike is vested in the trial court's sound
discretion, [but generally] motions to strike are viewed unfavorably and rarely
granted.” Tucker v. Am. Int'l Grp., Inc., 936 F. Supp. 2d 1, 15 (D. Conn. 2013) (internal
citations omitted). “In deciding whether to strike a Rule 12(f) motion on the ground
that the matter is impertinent and immaterial, it is settled that the motion will be
denied, unless it can be shown that no evidence in support of the allegation would be
admissible.” Lipsky v. Commonwealth United Corp., 551 F.2d 887, 893 (2d Cir. 1976).
“If there is any doubt as to the possibility of relevance, a judge should err on the side
of denying a Rule 12(f) motion.” Schramm v. Krischell, 84 F.R.D. 294, 299 (D. Conn.
1979). However, even if relevant, “portions of a complaint may be stricken where they
are scandalous and are set out in needless detail.” Gleason v. Chain Serv. Rest., 300 F.

Supp. 1241, 1257 (S.D.N.Y. 1969), aff'd, 422 F.2d 342 (2d Cir. 1970); see also Tucker,
Case 3:20-cv-00330-JBA Document 137 Filed 05/21/21 Page 4of5

936 F. Supp. 2d at 16 (“[A] scandalous allegation has been described as one that
reflects unnecessarily on the defendant's moral character, or uses repulsive language
that detracts from the dignity of the court.”)(internal quotations omitted).
Ill. Discussion

To determine relevancy, the Court begins by framing the issues alleged. Burger
v. Health Ins. Plan of Greater New York, 684 F. Supp. 46, 52 (S.D.N.Y. 1988). Plaintiffs
claim that Yale created a hostile environment in its Department of Anesthesiology by
failing to take proper remedial action against harassing behavior that they knew or
should have known occurred, thereby tolerating, condoning, or otherwise fostering
an environment that caused the Plaintiffs to suffer damages. In determining hostile
environment claims, courts are instructed to “consider the totality of the
circumstances,” including those instances of harassment that the employee may have
learned about through second-hand accounts and those that may have occurred prior
to an employee’s tenure at the job. Schwapp v. Town of Avon, 118 F.3d 106, 111-12
(2d Cir. 1997); see also Cruz v. Coach Stores, Inc., 202 F.3d 560, 570 (2d Cir. 2000)
(“[A] plaintiff who herself experiences discriminatory harassment need not be the
target of other instances of hostility in order for those incidents to support her
claim.”); Perry v. Ethan Allen, Inc., 115 F.3d 143, 151 (2d Cir. 1997) (“Evidence of the
harassment of women other than [plaintiff], if part of a pervasive or continuing
pattern of conduct, was surely relevant to show the existence ofa hostile environment
[] and could have been found probative of the company's notice of that environment
within the period that the district court viewed as relevant.”). However, there are no
allegations that Plaintiffs had knowledge of these ancillary cases or that they
heightened their perception of a hostile environment.

While there may be connections between the responding Yale administrators

in these ancillary cases and the case at hand, that remairis for development during
Case 3:20-cv-00330-JBA Document 137 Filed 05/21/21 Page 5of5

discovery and is not captured in these allegations. The survey results that polled
students at Yale, including “women in graduate or professional programs,” (id. J] 63),
would not be admissible as such unless and until they were shown to have impacted
Plaintiffs, Yale administration or the faculty involved in this case. Plaintiffs claimed
reports to Aley Menon, a member of the Yale University-Wide Committee on Sexual
Misconduct, may be such a point of impact but is not alleged as such.
IV. Conclusion

Although evidence relates to the circumstances of the events referenced in
Paragraphs 42 through 65 may turn out to be probative of Plaintiffs’ claims ofa hostile
environment and Yale’s disregard of sexual harassment claims lodged against Dr.
Fontes, as pleaded they lack any relationship to Plaintiffs’ allegations. Thus, Yale’s

Motion to Strike [Doc. # 113] is GRANTED.

‘IT ISSO NS 0 Va

Abe Arterton, U.S.D.J.

 

Dated at New Haven, Connecticut this 21st day of May 2021.
